Citation Nr: 1425267	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for nephropathy as secondary to service-connected diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran's claim was previously remanded in September 2013.  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

In the prior remand, the Board found that the Veteran had raised claims for service connection for peripheral neuropathy as secondary to his service-connected diabetes mellitus, type II, and entitlement to a total disability rating based on individual unemployability (TDIU), and it referred those claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In an April 2014 memorandum, these issues were referred back to the AOJ by the Appeal Management Center (AMC).  Thus the Board need take no further action on these issues.

This appeal was processed using the VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has nephropathy that is proximately due to, the result of or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Service connection for nephropathy as secondary to service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in August 2009, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he did so.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claim in March 2010 and November 2013.  In its September 2013 remand, the Board found that the March 2010 VA examiner's opinion was not adequate and remanded for a new VA examination with an adequate medical opinion.  In addition, a clarifying medical opinion was obtained from the AMC's Medical Officer.  The Board finds that the November 2013 and January 2014 reports reflect that the examiner and medical officer reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

In the present case, the Veteran is seeking service connection for nephropathy as caused by his diabetes mellitus, type II.  This claim has only been pursued and adjudicated on the theory that the claimed condition is secondary to his service-connected diabetes mellitus, type II.  The record does not raise any other theory of entitlement.  Consequently, the Board finds that it need only consider the Veteran's claim for service connection on a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In it prior September 2013 remand, the Board found that additional development was necessary to include obtaining  VA treatment records and a new VA examination.  Specifically, the Board found that the medical opinion provided by the March 2010 VA examiner was inadequate in that it was unclear whether the Veteran did not have a diagnosis of nephropathy at the time of the examination, or if he ever had a diagnosis of nephropathy at any time during the pendency of the appeal, especially considering VA treatment records from 2009 that list a diagnosis of nephropathy with a history of mild microalbuminuria.  Consequently, the Board instructed that the Veteran should be afforded a new VA examination to ascertain whether he has nephropathy or other kidney disorders and, if so, to determine the nature and etiology of his disability.  The examiner was specifically instructed to address the 2009 VA treatment records that list a diagnosis of nephropathy with a history of mild microalbuminuria.  

The Veteran underwent the requested VA examination in November 2013.  As a result of this examination, the examiner stated that the Veteran does not now have nor has he ever been diagnosed with a kidney condition, to include nephropathy.  Despite having found that the Veteran has no current disability, the examiner opined that the "claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of Veteran's service-connected condition."  The examiner thereafter contradicted himself in giving his rationale by stating that, although a suggestion of nephropathy is mentioned in several progress notes as detailed in the DBQ Kidney, a review of labs extending from as far back as 2008 does not support the diagnosis.  Urine microalbumin, serum BUN and creatinine and GFR have all been normal.  The Veteran states that his primary care physician has been diligently following his renal functions and he has not been advised of any problem to date."

Given the November 2013 examiner's contradictory statements in his medical opinion, it was determined that clarification was needed.  This was obtained in January 2014 from the AMC's Medical Officer.  After reviewing the November 2013 VA examiner's report and medical opinion, the VA treatment records and the Board's September 2013 remand, the AMC's Medical Officer opined that the claimed nephropathy is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition of diabetes mellitus, type II, with diabetic retinopathy because the Veteran's claimed condition of diabetic nephropathy is currently unconfirmed without clinical evidence (microalbuminuria/proteinuria, elevated serum creatinine) for diabetic nephropathy (only a history of mild microalbuminuria was commented upon at time of initial and follow-up Diabetology consultation in 2009, but without a corresponding laboratory test), and solely on the basis of not yet being definitively diagnosed.  He supported this finding with a review of the relevant medical literature.  In essence, the AMC's Medical Officer opined that the Veteran does not currently have, nor has he had, nephropathy that is proximately due to or the result of his service-connected diabetes mellitus, type II.

Furthermore, the Board notes that a review of the VA treatment records do not show a diagnosis of diabetic nephropathy or any other kidney disorder related to the Veteran's service-connected diabetes mellitus, type II, except for those noted by the November 2013 VA examiner and the AMC's Medical Officer, which these two medical professionals have said do not demonstrate a confirmed diagnosis of nephropathy given the Veteran's normal laboratory results at that time and since then.

The Board finds, therefore, that the preponderance of the evidence is against finding that the Veteran currently has now, or has had at any time during the appeal period, nephropathy that is proximately due to or the result of his service-connected diabetes mellitus, type II.  Thus, service connection must be denied because there is no current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for nephropathy as secondary to service-connected diabetes mellitus, type II, is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


